UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1231


DAVID L. JUDSON,

                    Plaintiff - Appellant,

             v.

BOARD OF SUPERVISORS OF MATHEWS COUNTY, VIRGINIA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, Chief District Judge. (4:18-cv-00121-MSD-LRL)


Submitted: September 29, 2020                                Decided: November 3, 2020


Before DIAZ, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger S. Martin, Urbanna, Virginia, for Appellant. L. Lee Byrd, Andrew R. McRoberts,
Christopher M. Mackenzie, SANDS ANDERSON, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David L. Judson appeals the district court’s opinion and order granting the

Appellee’s motion to dismiss and dismissing his amended complaint. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Judson v. Bd. of Supervisors of Mathews Cty., Va., No. 4:18-cv-00121-

MSD-LRL (E.D. Va. Jan. 28, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2